Title: To Benjamin Franklin from ——— Berthérand de Fleury, 2 December 1777
From: Fleury, Madame —— Berthérand de
To: Franklin, Benjamin


de Paris ce 2. xbre. 1777.
L’inquiéttude ou je suis, Monsieur, du sort d’un de mes Parens, actuellement au service des Américains, me force à vous demander un moment d’audiance j’espere que vous ne me refuserez pas; votre jour, votre heure, soyez seur de mon exactitude a m’y rendre. J’ay l’honneur d’etre avec les sentimens qui vous sont dus Monsieur Votre trés humble obeissante servante
Berthérand De Fleury
A l’hotel de la force Ruë des Balets
